Name: Commission Implementing Regulation (EU) 2016/2035 of 21 November 2016 amending Implementing Regulation (EU) No 540/2011 as regards the approval periods of the active substances fipronil and maneb (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 22.11.2016 EN Official Journal of the European Union L 314/7 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2035 of 21 November 2016 amending Implementing Regulation (EU) No 540/2011 as regards the approval periods of the active substances fipronil and maneb (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval period of the active substance maneb was extended from 30 June 2016 until 31 January 2018 by Commission Implementing Regulation (EU) No 762/2013 (3). (3) The approval period of the active substance fipronil was extended from 30 September 2017 until 31 July 2018 by Commission Implementing Regulation (EU) 2015/404 (4). (4) Applications for the renewal of the approval of the substances maneb and fipronil were submitted in accordance with Article 1 of Commission Implementing Regulation (EU) No 844/2012 (5). However no supplementary dossiers were submitted in support of the renewal of those active substances in accordance with Article 6 of Implementing Regulation (EU) No 844/2012. (5) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, the extensions provided for by Implementing Regulations (EU) No 762/2013 and (EU) No 2015/404 are no longer justified. It is therefore appropriate to provide that the approval of fipronil expires at the date it would expire without the extension, and to provide for the earliest possible expiry date for the approval period of maneb taking into account the time necessary for Member States to meet the requirements resulting from the expiry of the approval of the substance maneb. (6) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) No 762/2013 of 7 August 2013 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, mancozeb, maneb, MCPA, MCPB and metiram (OJ L 213, 8.8.2013, p. 14). (4) Commission Implementing Regulation (EU) 2015/404 of 11 March 2015 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances beflubutamid, captan, dimethoate, dimethomorph, ethoprophos, fipronil, folpet, formetanate, glufosinate, methiocarb, metribuzin, phosmet, pirimiphos-methyl and propamocarb (OJ L 67, 12.3.2015, p. 6). (5) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) In the sixth column, expiration of approval, of row 113, maneb, the date 31 January 2018 is replaced by 31 January 2017; (2) In the sixth column, expiration of approval, of row 157, fipronil, the date of 31 July 2018 is replaced by 30 September 2017.